          Case: 3:20-cv-01138-jdp Document #: 32 Filed: 08/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    ROBERT PIERRE KIDD,

                                Plaintiff,
                                                                   OPINION and ORDER
           v.
                                                                       20-cv-1138-jdp
    JACQUELINE SCHELLINGER,

                                Defendant.1


         Robert Pierre Kidd, appearing pro se, is a prisoner at Waupun Correctional Institution.

Kidd has filed a pleading styled as a civil complaint against the judge in his 2001 criminal case,

in which he was convicted of three counts of second-degree reckless homicide. See Milwaukee

County Case No. 2001CF2489. He contends that the judge initially refused to accept his plea

and then would not give him a jury trial; he ultimately pleaded guilty. But aside from a cursory

statement that he wants money damages, the focus of his pleading and various additional

submissions is his request to reopen his criminal case or release him from prison. I will consider

his filing as a petition for writ of habeas corpus under 28 U.S.C. § 2254.

         As I have previously explained to Kidd, I cannot consider his habeas claims because he

has already brought a habeas petition about this conviction. In 2004, Kidd brought an

unsuccessful habeas petition in the United States District Court for the Eastern District of

Wisconsin, challenging the same conviction. Kidd v. McCaughtry, No. 04-C-604, 2007 WL

128355 (E.D. Wis. Jan. 8, 2007). If Kidd believes that he qualifies for an exception to the rule




1
    I have amended the caption to reflect the proper spelling of defendant Schellinger’s name.
           Case: 3:20-cv-01138-jdp Document #: 32 Filed: 08/13/21 Page 2 of 3




against filing successive petitions, he must seek permission to file his petition with the court of

appeals.

       I note further that even had I considered Kidd’s pleading as a civil complaint, his claims

for damages against a state-court judge would be meritless: judges have absolute immunity for

damages claims based on judicial conduct. See Stump v. Sparkman, 435 U.S. 349, 359 (1978);

Loubser v. Thacker, 440 F.3d 439, 442 (7th Cir. 2006).

       Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. To obtain

a certificate of appealability, the applicant must make a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004).

This means that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotations and citations omitted). Although the rule allows a court to ask the

parties to submit arguments on whether a certificate should issue, it is not necessary to do so

in this case. Because reasonable jurists would not debate whether this petition qualifies as

“second or successive,” I will not issue Kidd a certificate of appealability. He may seek a

certificate from the court of appeals under Fed. R. App. P. 22.

       Because I am treating Kidd’s filing as a petition for writ of habeas corpus rather than a

civil-rights complaint, I will direct the clerk of court to keep the $5 habeas filing fee and return

to Kidd the remainder of the civil-action filing-fee payments he has made. Kidd has filed a

submission asking for refund of filing-fee payments that were made using his veteran’s pension.




                                                 2
        Case: 3:20-cv-01138-jdp Document #: 32 Filed: 08/13/21 Page 3 of 3




Dkt. 18. I will deny that motion with regard to the $5 habeas filing fee, and the motion is

otherwise moot as a result of this order.



                                            ORDER

       IT IS ORDERED that:

       1. The petition for writ of habeas corpus filed by Robert P. Kidd, Dkt. 1, is
          DISMISSED for lack of authorization as a second or successive application.

       2. Petitioner is DENIED a certificate of appealability. If petitioner wishes, he may seek
          a certificate from the court of appeals under Fed. R. App. P. 22.

       3. The clerk of court is directed to refund petitioner’s filing-fee payments in this case
          exceeding the $5 fee for filing a habeas corpus petition.

       4. Petitioner’s motion for refund of veteran’s pension funds, Dkt. 18, is DENIED as
          explained in the opinion above.

       Entered August 13, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
